DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 24 January 2022 has been received and made of record.  Claims 24-26 and 28-32 have been amended.  Claim 27 has been canceled. Applicant's amendments to the claims have overcome each and every U.S.C. 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed 25 August 2021.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument (Pages 5-6) stating that Malamal Vadakital fails to show storing in a file at least some of the received divided media data and a part of header fields from the request for requesting the divided media data and/or a part of header fields from the response comprising at least some of the requested divided media content, the examiner respectfully disagrees. Malamal Vadakital shows that a DASH client may store a media file in storage for access by the player at the client. ([0259]; [0149], lines 1-11 and 25-28) The stored media file includes segments/media data and subsegments/pieces of the media. ([0099]; [0103]; [0104], lines 1-4) The DASH client receives the media file as segments/media data divided into subsegments by making HTTP requests for the segments to the server. ([0098]) The server responds with HTTP messages which include the payload or segments. ([0095]; [0096]) The stored media file including the segments contains segment index boxes at the beginning of each segment, wherein each segment index box contains the time and byte range of sub-segments of that segment. ([0104]; [0106], lines 1-7) Since the time and byte range are at the beginning of the segment they are considered header fields of the response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malamal Vadakital et al. (U.S. Patent Publication 2019/0052937), hereinafter Malamal Vadakital.
Regarding claim 24, Malamal Vadakital teaches
A method of receiving, by a client, (Fig. 5, 120/130; Fig. 8; [0276]; [0250]; i.e. HTTP streaming/DASH client and file player of a device comprising processor, memory an instructions for performing the method) media data (i.e. media segment) divided into one or more pieces (i.e. sub-segments/movie fragment) from a server, (Fig. 5, 110; i.e. HTTP streaming server) the method comprising: ([0098]; [0099]; [0104], lines 1-3; [0140], lines 1-6) 
requesting, by the client, in a request, (i.e. HTTP get request) the media data (i.e. media segment) divided into the one or more pieces (i.e. sub-segments/movie fragments/boxes) to the server; ([0098]; [0099]; [0104], lines 1-3; i.e. The DASH client requests a segment using a URL. The segment is divided into sub-segments or movie fragments.)
receiving, by the client, a response comprising at least some of the requested divided media data; and ([0250]; [0140], lines 1-6; [0231], lines 13-31; i.e. The DASH client receives the media segment/transmission unit as a media file composed of subsegments comprising movie fragments/boxes.)
storing in a file, (i.e. media file) ([0259]; [0149]; i.e. The DASH client/receiver stores the received media file for access by the player.) by the client, the received divided media data (i.e. the media file contains the segments of the media divided into subsegments) and a part of header fields from the request for requesting the divided media data and/or a part (i.e. time and byte range of sub-segments) of header fields (i.e. fields of the segment index box as a single box at the beginning/head of the segment) from the response comprising at least some of the requested divided media data. (i.e. segment media data) ([0104]; [0106], lines 1-7)

Regarding claim 25, Malamal Vadakital teaches
The method of claim 24, wherein HTTP  is used for requesting to (i.e. HTTP GET) and receiving (i.e. HTTP GET response) from the server the divided media data.  ([0099], lines 16-22; [0095]; [0096])

Regarding claim 26, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are HTTP entities. ([0095]; [0096]; [0104]; [0106]; i.e. The segment index box including the header fields are sent from the server to the client as part of an HTTP response message to a HTTP request for a segment. Since the HTTP response message includes the header fields/segment box index information, the header fields are considered an HTTP entity.) 

Regarding claim 28, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are stored in an area (i.e. memory) that contains information for the entire file. ([0149]; [0259]; [0104]; i.e. The entire media file including the segment index box with the header fields is stored in the memory for retrieval by the player.)

Regarding claim 29, Malamal Vadakital teaches
The method of claim 24, wherein the header fields are stored in an area (i.e. memory of the client/player storing media file and MPD) that contains information (i.e. URL in a MPD for a particular segment source selected/determined by the client) for a determined source. ([0149]; [0259]; [0104]; i.e. The entire media file including the segment index box with the header fields is stored in the memory for retrieval by the player. [0098]; i.e. The MPD file is stored in the client memory after being retrieved from the HTTP server to fetch appropriate segments when needed.)

Regarding claim 30, Malamal Vadakital teaches
The method of claim 24, wherein the client (i.e. file player) obtains the divided media data by using the stored header fields. ([0104], lines 10-13; [0149], lines 25-28)

Regarding claim 31, this medium claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Regarding claim 32, this device claim comprises limitations substantially the same as those detailed in claim 24 above and is accordingly rejected on the same basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451